Judgment, Supreme Court, New York County (Jay Gold, J.), rendered June 19, 1997, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 3 years to life, unanimously affirmed.
The record of the plea allocution establishes a valid waiver of defendant’s right to appeal as part of the negotiated plea agreement (see, People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1). Accordingly, appellate review of the denial of defendant’s suppression motion is foreclosed.
*269Defendant’s claim that his guilty plea was not knowing, intelligent and voluntary and that it was otherwise invalid is unpreserved (People v Lopez, 71 NY2d 662, 665), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the record establishes that the court properly accepted the guilty plea pursuant to the principles set forth in North Carolina v Alford (400 US 25). Concur— Nardelli, J. P., Wallach, Lerner and Rubin, JJ.